Citation Nr: 0404600	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of viral 
hepatitis.

3.  Entitlement to service connection for bilateral knee 
disability secondary to service connected bilateral varicose 
veins.

4.  Entitlement to service connection for bilateral leg 
arthritis secondary to service connected bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO declined to reopen a claim for service 
connection for residuals of hepatitis, denied an evaluation 
in excess of 30 percent for bilateral varicose veins, and 
denied claims for service connection for bilateral knee and 
arthritis conditions as secondary to service connected 
bilateral varicose veins.

The veteran has presented medical and legal documents which 
include his allegations that he is permanently and totally 
disabled due to his service connected bilateral varicose 
veins.  The Board refers to the RO a claim for a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).


REMAND

The veteran's June 2000 VA examination report includes his 
reference to a pending claim for Social Security Benefits.  
The RO must obtain any records associated with a claim for 
disability benefits before the Social Security Administration 
(SSA) prior to any further adjudication.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board next notes that 
its interpreter was unable to transcribe a February 1, 2000 
statement from Jose R. Viera Vega, M.D., that was written on 
a prescription note.  The veteran should be notified that the 
document is illegible, and be provided an opportunity to 
resubmit a legible copy of this evidence.

In a Written Brief Presentation received at the Board in 
October 2003, the veteran's representative attached pictures 
of the veteran's bilateral varicose veins, and asserted that 
this condition had increased in severity since VA examination 
in 2000.  In light of these assertions, the Board requires 
additional examination in order to determine the current 
nature and severity of the veteran's bilateral varicose 
veins.  See generally VAOPGCPREC 11-95 (April 7, 1995) (VA 
should provide new examination where there is credible 
evidence of increased severity of a service connected 
disability since the last VA examination).

Finally, the veteran has argued that a January 2000 
laboratory finding of a positive reactive test to the 
hepatitis C antibody evidences that he manifests current 
disability related to his in-service treatment for viral 
hepatitis.  He has also testified to treatment for hepatitis 
within one year from his separation from service.  The RO 
should first request the veteran to identify all VA and non-
providers of treatment for hepatitis since his discharge from 
service, particularly for the time period prior to his first 
VA examination in February 1979.  Upon receipt of any 
additional records, the Board is of the opinion that the 
veteran should be provided examination in order to ascertain 
whether there is any relationship between his in-service 
treatment for viral hepatitis and his current positive 
reactive test to the hepatitis C antibody.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
advise him that a February 1, 2000 statement 
from Jose R. Viera Vega, M.D., that was 
written on a prescription note, is 
illegible, and be requested to resubmit a 
legible copy of this evidence.  The RO 
should also request the veteran to identify 
all VA and non-providers of treatment for 
hepatitis since his discharge from service, 
particularly during the time period prior to 
his first VA examination in February 1979, 
as well as identify all current providers of 
treatment for his claimed bilateral varicose 
veins, residuals of viral hepatitis, and 
bilateral leg conditions.  

2.  The RO should obtain from SSA all 
medical and legal documents associated with 
the veteran's claim for disability benefits.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

4.  Upon the receipt of any additional 
evidence, the veteran should be afforded 
vascular examination in order to 
determine the nature and severity of his 
bilateral varicose veins.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from 
the veteran.  The claims folder and a 
copy of this remand should be made 
available to the examiner.  The examiner 
should be requested to provide findings, 
for each leg, regarding the presence, 
persistence, and extent of edema, stasis 
pigmentation, eczema, and ulceration.  
The examiner should also provide opinion 
whether elevation and/or rest of the 
right and/or left lower extremities 
relieves the symptoms identified.

5.  The veteran should also be afforded 
appropriate examination in order to 
determine whether he manifests any 
current residuals from his in-service 
treatment for viral hepatitis in service.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.  All necessary tests and 
laboratories should be performed.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion as to 
whether any causal relationship exists 
between the veteran's in-service 
manifestation of viral hepatitis, and the 
current laboratory finding of positive 
reactive test to the hepatitis C 
antibody.

6.  After completion of the above-
referenced development, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




